Citation Nr: 1103223	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  07-31 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) 
Medical and Regional Office Center (M&ROC) in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a hearing loss 
disability.

2.  Entitlement to service connection for a cardiovascular 
disease.

3.  Entitlement to service connection for peripheral neuropathy 
of the feet.

4.  Entitlement to service connection for a nerve disorder of the 
right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from June 1971 to September 
1977.  He also had one year and nine months of prior active 
service.  He had service in the Republic of Vietnam and had a 
primary military occupational specialty of helicopter repairman.

This case was previously before the Board of Veterans' Appeals 
(Board) in November 2008, at which time, it was remanded for 
further development.  In May 2010, following the requested 
development, the VA Appeals Management Center (AMC) in 
Washington, D.C. confirmed and continued the denial of 
entitlement to service connection for a hearing loss disability, 
a cardiovascular disease, peripheral neuropathy of the feet, and 
a nerve disorder of the right shoulder.  Thereafter, the case was 
returned to the Board for further appellate action.

In May 2008, during the course of the appeal, the Veteran had a 
video conference with the Veterans Law Judge, whose signature 
appears at the end of this decision.  

The issues of entitlement to service connection for a 
cardiovascular disease, peripheral neuropathy of the feet, and a 
nerve disorder of the right shoulder are addressed in the REMAND 
portion of the decision below and are REMANDED to the M&ROC via 
the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

A bilateral hearing loss disability existed prior to service and 
underwent no chronic, identifiable increase in the underlying 
pathology during service.


CONCLUSION OF LAW

A bilateral hearing loss disability is not the result of disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1111, 1153, 5103, 5103A (West 2002 and Supp. 2010); 
38 C.F.R. §§ 3.159, 3.303, 3.304(b), 3.306(a) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the 
Board must determine whether VA has met its statutory duty to 
assist him in the development of the issue of entitlement to 
service connection for a hearing loss disability.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, 
the Board finds that VA has met that duty.

In July 2006, VA received the Veteran's claim, and there is no 
issue as to providing an appropriate application form or 
completeness of the application.  Following the receipt of that 
application, VA notified the Veteran of the information and 
evidence necessary to substantiate and complete his claim, 
including the evidence to be provided by him, and notice of the 
evidence VA would attempt to obtain.  VA informed him of the 
criteria for service connection set forth the criteria, 
generally, for rating service-connected disabilities and for 
assigning effective dates, should service connection be granted.  
In particular, VA requested evidence showing that his hearing 
loss disability existed from his military service to the present 
time.

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claim.  That duty requires VA to 
make reasonable efforts to obtain relevant records (including 
private records) that the Veteran adequately identifies to VA and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1) (West 2002 
and Supp. 2009).  However, the duty to assist is not a one-way 
street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the 
Veteran's responsibility to present and support his claim.  38 
U.S.C.A. § 5103 (West 2002 and Supp. 2009).  

In this case, VA obtained or ensured the presence of the 
Veteran's service treatment; records, dated from January 2000 
through February 2006, reflecting the Veteran's treatment by or 
through M. N. V., M.D.; records, dated in October and November 
2005, reflecting the Veteran's treatment by or through C. W. B., 
M.D.; records, dated from February 2006 through July 2008, 
reflecting the Veteran's treatment by or through A. M. B., M.D.; 
and records, dated from July 2006 through May 2010, reflecting 
the Veteran's treatment by VA.  In September 2009, VA examined 
the Veteran to determine the nature and etiology of any hearing 
loss disability found to be present.  The VA examination report 
shows that the examiner reviewed the Veteran's medical history, 
interviewed and examined the Veteran, documented his current 
medical conditions, and rendered diagnoses and opinions 
consistent with the remainder of the evidence of record.  
Therefore, the Board concludes that the VA examination is 
adequate for evaluation purposes.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007) (holding that when VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).

Finally, as noted above, the Veteran had a May 2008 video 
conference with the undersigned Veterans Law Judge.  A transcript 
has been associated with the claims folder.  

In sum, the Veteran has been afforded a meaningful opportunity to 
participate in the development of his appeal, with respect to the 
issue of entitlement to service connection for a hearing loss 
disability.  He has not identified any outstanding evidence which 
could support his claim; and there is no evidence of any VA error 
in notifying or assisting the Veteran that could result in 
prejudice to him or that could otherwise affect the essential 
fairness of the adjudication.  Accordingly, the Board will 
proceed to the merits of the appeal.

The Factual Background

During his service entrance examination, performed in September 
1969, the Veteran responded in the negative, when asked if he 
then had, or had ever had, a hearing loss.  On examination, his 
ears and eardrums were found to be normal.  Audiometric testing 
revealed the following puretone thresholds, in decibels, at the 
indicated hertz levels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
No Report 
(NR)
55
LEFT
5
0
0
NR
35

Speech audiometry was not performed.

The examiner assigned a numerical designation of 1 under H on the 
Veteran's physical profile, i.e., PULHES (PULHES is the six 
categories into which a physical profile is divided.  The P 
stands for physical capacity or stamina; the U for upper 
extremities; the L for lower extremities; the H for hearing and 
ear; the E for eyes; and the S stands for psychiatric).  The 
number 1 indicates that an individual possesses a high level of 
medical fitness and, consequently is medically fit for any 
military assignment.  Odiorne v. Principi, 3 Vet. App. 456, 457 
(1992).

During an annual examination in January 1973, the Veteran 
demonstrated a puretone threshold of 45 decibels in the right ear 
and a puretone threshold of 60 decibels in the left ear, both at 
4000 hertz.  The diagnosis was a bilateral sensorineural high 
frequency hearing loss, hypacusis, probably noise-induced.  
He was assigned a 3 under H on his physical profile.  

In July 1976, audiometric testing of the Veteran revealed the 
following puretone thresholds, in decibels, at the indicated 
hertz levels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
15
NR
50
LEFT
5
0
0
NR
20

Speech audiometry was not performed.

In February 1977, the Veteran was given a new physical profile.  
He was assigned a 1 under H.  

During his July 1977 service entrance examination, the Veteran 
demonstrated the following puretone thresholds, in decibels, at 
the indicated hertz levels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
NR
10
LEFT
5
5
5
NR
10

Speech audiometry was not performed.

The examiner assigned a numerical designation of 1 under H on the 
Veteran's physical profile.

In March 2007, the Veteran was referred to the VA Audiology 
Service for a consultation to determine whether he should be 
issued hearing aids.  On 


audiometric testing, the Veteran demonstrated the following 
puretone thresholds, in decibels, at the indicated hertz levels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
65
95
LEFT
15
15
20
70
95

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 96 percent in the left ear.  The 
diagnosis was a bilateral sensorineural high frequency hearing 
loss, and the following month, VA issued the Veteran hearing 
aids.  

In September 2009, the Veteran was examined by VA to determine 
the nature and etiology of his hearing loss disability.  He 
complained of noise exposure in service associated with his 
duties in helicopter maintenance.  He denied occupational noise 
exposure after service, noting that since his discharge, he had 
worked for one year for the fire department and 29 years in the 
nursing field.  He also denied recreational noise exposure since 
service.

On audiometric testing, the Veteran demonstrated the following 
puretone thresholds, in decibels, at the indicated hertz levels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
65
95
LEFT
15
15
25
75
100

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 80 percent in the left ear.  The 
diagnosis was a bilateral sensorineural high frequency hearing 
loss, and the following month, VA issued the Veteran hearing 
aids.  

Following the VA examination, the examiner opined that it was 
less likely than not that the Veteran's hearing loss disability 
was related to service.  After reviewing the record, the examiner 
concluded that at the time of the Veteran's entry into service, 
he had had a bilateral hearing loss disability.  She noted that 
during service, the Veteran's hearing loss disability in his 
right ear had been consistent with the findings on his service 
entrance examination.  She stated that the only exception had 
been during the Veteran's service separation examination, when 
his right ear hearing acuity had been normal.  As to the 
Veteran's left ear, the examiner noted that the Veteran had 
demonstrated decreased hearing sensitivity during service but 
that during his last two audiometric tests in service, it had 
returned to normal.  

The Applicable Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show (1) 
the existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

Every veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except for defects, 
infirmities, or disorders noted at the time of the examination, 
acceptance, and enrollment, or when clear and unmistakable 
evidence demonstrates that the injury or disease existed before 
acceptance and enrollment.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  VA bears the burden of proof to rebut the 
presumption.  Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  

A preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where there 
is an increase in disability during such service, unless there is 
a finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered aggravation 
in service unless the underlying condition, as contrasted to 
symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991). 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  When the disease identity 
is established, there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  Id. 

The foregoing law and regulations notwithstanding, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Analysis

The Veteran contends that he has a bilateral hearing loss 
disability, primarily as a result of noise exposure in service.  
He states that his primary military occupational specialty was as 
a helicopter mechanic and that he performed his duties without 
the benefit of ear protection.  He notes that shortly after 
service, his wife would question him as to why he needed the 
television so loud.  He states that he has had difficulty hearing 
since that time and that VA has issued him hearing aids.  
Therefore, he maintains that service connection for a hearing 
loss disability is warranted.  

However, after carefully considering the claim in light of the 
record and the applicable law, the Board is of the opinion that 
the preponderance of the evidence is against that claim.  
Accordingly, the appeal will be denied.  

In evaluating this claim, the Board acknowledges that the Veteran 
is competent to give testimony about what he experienced.  For 
example, he is competent to report his that he has had difficulty 
hearing since service.  See, e.g., Layno v. Brown, 6 Vet. App. 
465 (1994).  Moreover, as a licensed practical nurse, he may be 
qualified, in some instances, to render opinions which require 
medical expertise, such as the cause of a particular disability.  
38 C.F.R. § 3.159(a).   In case, however, despite the fact that 
the Veteran is medically trained, there is no indication that he 
has special knowledge relative to audiology.  Therefore, his 
opinion, without more, cannot be considered competent medical 
evidence of service connection.  Id.; see, e.g., Black (Patrick) 
v. Brown, 10 Vet. App. 279 (1997).  

Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value of 
the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal inconsistency, 
facial plausibility, self interest, consistency with other 
evidence of record, malingering, desire for monetary gain, and 
demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board may weigh the absence if contemporaneous 
medical evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and 
decide where to give credit and where to withhold the same and, 
in so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is 
mindful that it cannot make its own independent medical 
determination, and that there must be plausible reasons for 
favoring one medical opinion over another.  Evans v. West, 12 
Vet. App. 22, 31 (1998).  The probative value of a medical 
opinion is generally based on the scope of the examination or 
review, as well as the relative merits of the expert's 
qualifications and analytical findings, and the probative weight 
of a medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 
140 (1993).  In this regard, contemporaneous evidence has greater 
probative weight than a history reported by the Veteran.  Curry 
v. Brown, 7 Vet. App. 59, 68 (1994).  

In this case, the report of the Veteran's service entrance 
examination shows that he entered service with a hearing loss 
disability in his right ear under VA criteria.  Although he did 
not meet the VA criteria for a left ear hearing loss disability 
on that one examination, the evidence shows that there was a 
clear drop in his hearing at 4000 hertz, similar to that in his 
right ear.  Indeed, the recent VA examiner found that a review of 
the total record was consistent with a left ear hearing loss 
disability at the time he entered service.  Such findings rebut 
the presumption that the Veteran's hearing was in sound physical 
condition at the time he entered service.  The question, then, is 
whether there was an increase in the underlying pathology during 
service, such that service connection is warranted on the basis 
of aggravation.  

While the evidence shows that the Veteran continued to 
demonstrate a hearing loss disability in each ear, at various 
times during service, there were no findings of increased 
puretone thresholds suggesting a chronic, identifiable increase 
in the preservice pathology.  As noted by the recent VA examiner, 
the puretone thresholds in the Veteran's right ear during service 
were, generally, consistent with those demonstrated on his 
service entrance examination.  Those in his left ear showed an 
initial loss of hearing acuity during service but improved toward 
the end of his active duty.  In fact, by the time of his 
discharge from service, the Veteran's bilateral hearing acuity 
was within normal limits.  Moreover, despite the Veteran's report 
of continuing hearing problems after service, there were no 
further findings of a bilateral hearing disability until March 
2007, almost 30 years after the Veteran's discharge from service.  
The Veteran's contentions notwithstanding, the record is negative 
for any complaints or clinical findings of hearing difficulty at 
any time during the intervening 30 years.  Such a lengthy time 
frame without any clinical evidence does not provide support for 
the Veteran's contentions that he experienced a continuous 
hearing loss disability since service.  Rather, it militates 
strongly against the claim.  See Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming the Board where it found that Veteran 
failed to account for the lengthy time period after service for 
which there was no clinical documentation of the claimed 
condition).  

Although VA issued the Veteran hearing aids in 2007, such 
issuance would be indicative of the severity or his hearing loss 
disability at that time, rather than the etiology of that 
disability.  As such, it is of no force or effect in determining 
a nexus to service.  

In sum, the Board finds that the preponderance of the evidence 
shows that the Veteran's bilateral hearing loss disability had 
its onset prior to service and underwent no chronic, identifiable 
increase in disability during service.  As such, the Veteran does 
not meet the criteria for service connection on the basis of 
aggravation.  Therefore, service connection for a bilateral 
hearing loss disability is not warranted; and to that extent, the 
appeal is denied.  

In arriving at this decision, the Board has also considered the 
doctrine of reasonable doubt.  However, that doctrine is only 
invoked where there is an approximate balance of evidence which 
neither proves nor disproves the claim.  In this case, the 
preponderance of the evidence is against the Veteran's claim.  
Therefore, the doctrine of reasonable doubt is not applicable.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010). 


ORDER

Entitlement to service connection for a hearing loss disability 
is denied.


REMAND

As noted above, the Veteran also seeks entitlement to service 
connection for a cardiovascular disease, peripheral neuropathy of 
the feet; and for a nerve disorder of the right shoulder.  

In its November 2008 remand, the Board requested that the Veteran 
be examined by a VA neurologist for peripheral neuropathy and 
right shoulder nerve damage.  Following a review of the record 
and physical examination, the examiner was to provide opinions as 
to a) whether it was at least as likely as not (a 50 percent 
probability or better) that the Veteran's peripheral neuropathy 
of the feet and nerve damage of the right shoulder were a) caused 
by exposure to Agent Orange, b) caused by or made worse by 
service-connected diabetes mellitus or c) whether such 
disabilities are more likely of post service onset unrelated to 
service or a service-connected disability.  If aggravation was 
found, the examiner was to offer an assessment of the extent of 
additional disability resulting from the aggravation by service- 
connected diabetes mellitus.  In so doing, the examiner was to 
provide a thorough rationale for the opinions expressed in the 
clinical report.

In September 2009, the Veteran was examined by a VA neurologist, 
primarily to evaluate the numbness and tingling in the Veteran's 
hands and feet.  In April 2010, after reviewing the record, the 
VA neurologist submitted an addendum in that regard.  In 
September 2009, the Veteran also underwent a VA orthopedic 
examination to determine the nature and extent of any right 
shoulder disability found to be present.  

While the VA neurologist did address the question as to whether 
the Veteran's peripheral neuropathy had been caused by his 
diabetes, he did not address the question as to whether it had 
been aggravated by his diabetes, nor did he answer the question 
of whether the peripheral neuropathy had been caused by exposure 
to Agent Orange.  Moreover, the VA neurologist did not 
specifically examiner the Veteran's right shoulder.  

The VA orthopedic examiner did address the question as to whether 
the Veteran's right shoulder disability, diagnosed as herpetic 
neuralgia, had been the result of diabetes mellitus and whether 
it had been caused by the Veteran's exposure to Agent Orange.  
However, the VA orthopedic examiner did not specifically address 
question as to whether the Veteran's right shoulder disability 
had been aggravated by his diabetes.   

The deficits in the September 2009 VA orthopedic examination and 
the examination by the VA neurologist suggest a lack of 
compliance with the orders in the Board's November 2008.  As a 
matter of law, the Veteran has a right to compliance with the 
Board's remand orders.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Therefore, the noted deficits must be remedied.  

In May 2010, approximately one week after the AMC issued its most 
recent decision, VA records, reflecting the Veteran's treatment 
from May 2007 to May 2010, were associated with the claims 
folder.  In part, those records, reflect the Veteran's treatment 
for atrial fibrillation and diabetes.  As such, they may well be 
relevant to the Veteran's appeal.

In January 2011, the Veteran's representative reviewed the 
Veteran's claims file and submitted a post-remand brief.  
However, he did not waive the Veteran's right to have the 
additional VA treatment records reviewed by the M&ROC/AMC prior 
to a review by the Board.  38 C.F.R. § 20.1304(c) (2010).  
Accordingly, the additional evidence is referred to the M&ROC/AMC 
for consideration in the readjudication of this appeal.

In light of the foregoing, additional development of the record 
is warranted prior to further consideration by the Board.  
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination 
by a neurologist who has not seen him 
previously.  The purpose of the examination 
is to determine the nature and etiology of 
any neurologic disability of the feet and 
of the right shoulder found to be present.  
All indicated tests and studies must be 
performed, and any indicated consultations 
must be scheduled. 

The claims folder and a copy of this remand 
must be made available to the examiner for 
review in conjunction with the examination, 
and the examiner must acknowledge receipt 
and review of these materials in any report 
generated as a result of this remand. 

If a neurologic disability of the feet and 
or right shoulder is diagnosed, the 
examiner must identify and explain the 
elements supporting each diagnosis. 

The examiner must render an opinion, with 
complete rationale, as to whether it is at 
least as likely as not (at least a 50/50 
chance) that the Veteran's neurologic 
disability of the feet is due to Agent 
Orange exposure.  

The examiner must also render an opinion, 
with complete rationale, as to whether it 
is at least as likely as not that the 
neurologic disability of the feet and/or 
right shoulder have been aggravated by his 
service-connected diabetes mellitus.  

In so doing, the examiner must state 
whether there has been any increase in the 
severity of the neurologic disability of 
the feet and/or right shoulder.  

If an increase in the severity of the 
neurologic disability of the feet and/or 
right shoulder is found, the examiner must 
state whether the increase is proximately 
due to or the result of a service-connected 
disease or injury, and not due to the 
natural progress of the neurologic 
disability of the feet and/or the right 
shoulder.  In this regard, the examiner 
must determine the baseline level of 
severity of neurologic disability of the 
feet and/or right shoulder, established by 
medical evidence created before the onset 
of aggravation, or by the earliest medical 
evidence created at any time between the 
onset of aggravation and the receipt of 
medical evidence establishing the current 
level of severity of the neurologic 
disability of the feet and/or right 
shoulder.  

The Veteran is advised that it is his 
responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2010).  

2.  When the actions in Part I have been 
completed, undertake any other indicated 
development.  Then readjudicate the issue 
of entitlement to service connection for 
peripheral neuropathy of the feet and a 
right shoulder nerve disorder.  

If the benefits sought on appeal are not 
granted to the Veteran's satisfaction, he 
and his representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should be 
returned to the Board for further appellate 
action. 

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  
However, he is advised that he has the right to submit any 
additional evidence and/or argument on the matters the Board has 
remanded to the M&ROC.  Kutscherousky v. West, 12 Vet. App. 369, 
372-73 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


